WOODLEY, Presiding Judge.
The offense is sodomy; the punishment, two years.
Trial was before the court on a plea of nolo contendere.
The testimony of the boy on whose sexual parts the appellant was charged in the indictment with having used his mouth for the purpose of having carnal copulation, and the confession of the appellant show without question the appellant’s guilt, as charged.
No brief has been filed in appellant s behalf. The proceedings appear to be regular and we find no error which would warrant reversal.
The sentence provides for appellant’s confinement for a term of not less than one hour nor more than two years. It is reformed so as to provide that he be confined for a term of two years, the minimum punishment for the offense of sodomy having been assessed. Art. 524 Vernon’s Ann. P.C.
As reformed, the judgment is affirmed.